Order entered December 31, 2018




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                    No. 05-18-00865-CR

                               DONALD RAY GILES, Appellant

                                             V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. F16-24162-K

                                         ORDER
       Before the Court is appellant’s December 28, 2018 motion for extension of time to file

his brief. We GRANT IN PART the motion. Appellant’s brief shall be due THIRTY DAYS

from the date of this order.


                                                    /s/   LANA MYERS
                                                          JUSTICE